               Case 20-20259-RAM          Doc 11     Filed 09/23/20      Page 1 of 29




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   www.flsb.uscourts.gov
In re:
                                                       Chapter 11

IT’SUGAR FL I LLC,                                     Case No. 20-20259-RAM
IT’SUGAR LLC,                                          Case No. 20-20261-RAM
IT’SUGAR ATLANTIC CITY LLC,                            Case No. 20-20263-RAM
IT’SUGAR FLGC LLC,                                     Case No. 20-20264-RAM
                                                       (Joint Administration pending)
            Debtors.
_______________________________/

            DEBTORS’ EMERGENCY MOTION FOR (A) AUTHORITY TO
          (I) MAINTAIN CERTAIN BANK ACCOUNTS AND CONTINUE TO
               USE EXISTING BUSINESS FORMS AND CHECKS, AND
        (II) CONTINUE TO USE EXISTING CASH MANAGEMENT SYSTEM,
     AND (B) WAIVER OF CERTAIN INVESTMENT AND DEPOSIT GUIDELINES

                                 (Emergency Hearing Requested)

                            Basis for Requested Emergency Hearing

          The Debtors respectfully request that the Court conduct a hearing on this Motion
          consistent with Local Rule 9013-1(F). The Debtors operate a retail candy business
          throughout the United States, and as such, operate a number of bank accounts.
          The United States Trustee Guidelines require the closing of all pre-petition
          bank accounts and the establishment of new DIP accounts. Changing certain
          existing bank accounts and business forms would severely disrupt the Debtors'
          cash management system and adversely affect the Debtors’ business operation.
          Section 345 of the Bankruptcy Code imposes investment guidelines on debtors.
          The Debtors request a waiver of the requirements of Section 345. The Debtors
          respectfully request that the Court waive the provisions of Local Rule 9075-1(B),
          which requires an affirmative statement that a bona fide effort was made in order
          to resolve the issues raised in this Motion, as the relief requested herein is urgent
          in nature and does not lend itself to advance resolution.


         It’Sugar FL I LLC, It’Sugar LLC (“ITS”), It’Sugar Atlantic City LLC, and It’Sugar FLGC

LLC (collectively, “It’Sugar” or the “Debtors”), by and through undersigned counsel, and

pursuant to 11 U.S.C. §§ 345(b), 363(c) and Local Rule 9013-1(J), for the entry of an order (a)
              Case 20-20259-RAM          Doc 11       Filed 09/23/20    Page 2 of 29




authorizing (i) the continued use of the existing Bank Accounts (as defined herein) and continued

use of existing business forms and checks, and (ii) the continued use of the Debtors’ existing cash

management system; (b) waiving investment and deposit guidelines of § 345 of the Bankruptcy

Code, 11 U.S.C. §§ 101, et seq., and those guidelines promulgated by the Office of the United

States Trustee (the “Guidelines”);and (c) providing any additional relief required in order to

effectuate the foregoing. In support of this Motion, the Debtors respectfully represent as follows:

                                       I.      Jurisdiction

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       2.      Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The statutory basis for the relief requested herein is §§ 105(a) and 345 of title 11 of

the United States Code (“Bankruptcy Code”).

                                       II.     Background

       4.      On September 22, 2020, (“Petition Date”), the Debtors filed voluntary petitions

under Chapter 11 of the United States Bankruptcy Code.

       5.      The Debtors are operating their business and managing their affairs as debtors in

possession. 11 U.S.C. §§ 1107(a) and 1108.

       6.      The Debtors operate as a single business and are known throughout the industry as

It'Sugar. It'Sugar is a specialty candy retailer whose products include bulk candy, candy in giant

packaging, and licensed and novelty items. It'Sugar’s portfolio includes approximately 100 retail

locations across 28 states.




                                                  2
              Case 20-20259-RAM            Doc 11       Filed 09/23/20   Page 3 of 29




                                    III.     Relief Requested

       7.      By this Motion, the Debtors seek (a) authority for (i) the continued use of certain

existing Bank Accounts (as defined herein) and continued use of existing business forms and

checks, (ii) the continued use of the existing cash management system; and (b) waiver of the

investment and deposit guidelines of Section 345 of the Bankruptcy Code and the United States

Trustee’s Guidelines.

        IV.    The Debtors’ Existing Bank Accounts and Cash Management System

       8.      Prior to the commencement of this Chapter 11 case, in the ordinary course of their

business, the Debtors utilized bank accounts nationwide. All accounts, except one in the name of

It’Sugar Atlantic City LLC, are held in the name of Debtor ITS. Specifically, there are:

               a)       125 merchant subaccounts at Bank of America (“BOA”) and 15 merchant

       subaccounts at JPMorgan Chase (“Chase”)(collectively, the “Store Deposit Accounts”),

       which are utilized for the sole purpose of making deposits of sales receipts;

               b)       BOA 2612 Operating Account, which is the main account over the Store

       Deposit Accounts and e-commerce accounts into which receipts are swept from the Store

       Deposit Accounts (“Prepetition Operating Account”);

               c)       BOA 0428 A/P Disbursement Account, which is used with AvidXchange,

       Inc., an accounts payable servicer (“Third Party Disbursement Account”);

               d)       BOA 4217 Disbursement & Corporate Receipts account (“BOA 4217”);

Collectively, the Store Deposit Accounts, Prepetition Operating Account, Third Party

Disbursement Account, and BOA 4217 are referred to as the “Bank Accounts”.




                                                    3
                Case 20-20259-RAM              Doc 11        Filed 09/23/20      Page 4 of 29




        9.       Daily, BOA sweeps the BOA Store Deposit Accounts into BOA 2612. Every

Monday and Thursday, ITS manually sweeps the BOA 2612 and all Chase Store Deposit Accounts

into 4217. The sweep is electronically transferred into the Prepetition Operating Account. Once

the DIP Operating Account is opened, all funds from the Monday and Thursday sweeps will be

transferred to the DIP Operating Account the following day.

        10.      ITS receives invoices for all lease payments, utilities, vendors and trade debt for all

Debtors.

        11.      Additionally, the Debtors maintain petty cash at their stores to facilitate operations.

In accordance with U.S. Trustee Guidelines, the Debtors will submit to the office of the U.S.

Trustee a written request to maintain and continue the use of petty cash.

        12.      A schedule of the Debtors’ Bank Accounts and the amount on deposit in each such

Bank Account as of the Petition Date is set forth on Exhibit A.1 The Bank Accounts are part of a

carefully constructed and highly automated cash management system (“Cash Management

System”) that the Debtors have employed, in the ordinary course of their business, to ensure the

Debtors’ ability to efficiently monitor and control their cash position, effectively and efficiently

operate their business and ensure payment of their employees, vendors, and other obligations.

        13.      The Cash Management System outlined above allows the Debtors to operate their

business in the most efficient and effective manner. Through the utilization of this existing Cash

Management System, the Debtors are able to facilitate cash forecasting and reporting, monitor

collection and disbursement of funds, and maintain control over the administration of the various




1
 All Store Deposit Accounts will remain open, except one, and will continue to deposit receipts which ITS sweeps as
set forth hereinabove. The BOA 4217 account will be closed and any funds will be deposited into the DIP Operating
Account.



                                                         4
               Case 20-20259-RAM           Doc 11       Filed 09/23/20   Page 5 of 29




bank accounts required to effect the collection, disbursement, and movement of cash, as well as

the payment of the Debtors’ employees. Indeed, the Cash Management System used by the Debtors

constitute ordinary, usual, and essential business practice. This integrated system allows the

Debtors to (a) control corporate funds centrally, (b) ensure availability of funds when necessary,

(c) ensure prompt and efficient payment of employees, and (d) reduce administrative expenses.

        14.     The Debtors’ operations require that the Cash Management System continue during

the pendency of their Chapter 11 cases. If the Debtors were required to adopt a new cash

management system, their operations and payments to their employees and vendors would be

severely disrupted, which would undoubtedly interfere with the Debtors’ business and have a

serious and potentially devastating impact on the Debtors’ ability to reorganize. Further, the

establishment of new cash accounts and a new collection and disbursement system would interfere

with the Debtors’ business relationships and could result in substantial additional costs to the

Debtors’ bankruptcy estates. In contrast, maintenance of the existing Cash Management System

will avoid this disruption and, thereby, avoid unnecessarily distracting the Debtors from more

critical matters during the initial days of the chapter 11 cases. Accordingly, the Debtors firmly

believe that maintenance of the existing Cash Management System is essential and in the best

interests of all creditors and other parties in interest.

          V.      Maintenance of the Debtors’ Existing Bank Accounts, Cash Management
                           System, Checks, and Business Forms is Warranted

        15.      The Office of the United States Trustee has established certain operating

Guidelines for debtors in possession in order to supervise the administration of Chapter 11 cases.

These Guidelines require Chapter 11 debtors to, among other things, close all existing bank




                                                    5
              Case 20-20259-RAM           Doc 11       Filed 09/23/20   Page 6 of 29




accounts and open new debtor in possession (“DIP”) bank accounts in certain financial institutions

designated as authorized depositories by the U.S. Trustee, establish one DIP account for all estate

monies required for the payment of taxes (including payroll taxes), maintain a separate DIP

account for cash collateral, and obtain checks for all DIP accounts that bear the designation,

“debtor in possession,” the bankruptcy case number, and the type of account. The Guidelines also

require debtors to close their books and records as of the petition date and to open new books and

records. These requirements are designed to provide a clear line of demarcation between

prepetition and post-petition transactions and operations and to prevent the inadvertent post-

petition payment of prepetition claims. As outlined above, through this Motion, the Debtors seek

certain relief from these requirements.

       16.     The Debtors seek a waiver of the requirement that they open a new set of books

and records as of the Petition Date. The Debtors respectfully submit that opening a new set of

books and records would create unnecessary administrative burdens and hardship and would cause

unnecessary expense, utilization of resources, and delay. With the use of computer technology, it

is now easy to differentiate between pre- and post-petition transactions by date. The Debtors, in

the ordinary course of their business, use many checks, invoices, receipts, stationery, and other

business forms. In light of the nature and scope of the business in which the Debtors are engaged,

the numerous other parties with whom the Debtors deal, the Debtors need to use their existing

business forms without alteration or change. A substantial amount of time and expense would be

required in order to print new checks and other business forms. Fulfillment of the requirement

would likely delay payment of post-petition payroll and other vendors and suppliers to the Debtors’

business, which could have a catastrophic impact on the Debtors’ operations. Accordingly, the




                                                   6
              Case 20-20259-RAM          Doc 11        Filed 09/23/20   Page 7 of 29




Debtors respectfully request that they be authorized to continue to use their existing business forms

and to maintain their existing business records.

       17.     In addition, § 345(b) of the Bankruptcy Code sets forth specific requirements for

deposits or investments that are not “insured or guaranteed by the United States or by a department,

agency, or instrumentality of the United States or backed by the full faith and credit of the United

States . . .” For such deposits or investments, § 345(b) requires, from the entity with which the

money is deposited or invested, a bond in favor of the United States secured by the undertaking of

a surety, or, in the alternative, a deposit of securities of the kind specified in § 9303 of Title 31.

These requirements may be waived by the Court “for cause.”

       18.     Because of the nature of the Debtors’ cases, and the nature, extent and complexity

of the Debtors’ business operations, the Debtors seek a waiver of the requirements of the Office

of the United States Trustee and § 345. The benefits of imposing the requirements of the Office of

the United States Trustee in this case are outweighed by the cost and disruption of opening new

accounts, obtaining new check stock, manually preparing checks until the new check stock arrives,

and the like. Likewise, “cause” exists to waive the requirements of § 345. The Debtors believe that

the banks at which they maintain their accounts are financially stable banking institutions, which

are located in the United States and Puerto Rico and are FDIC insured, most of which are

authorized depositories pursuant to 11 U.S.C. § 345(b).

       19.     Additionally, as explained in detail above, the Bank Accounts comprise an

established Cash Management System that the Debtors need to maintain in order to ensure that

collections and disbursements from the Bank Accounts are not disrupted and the Debtors’ business




                                                   7
                 Case 20-20259-RAM         Doc 11       Filed 09/23/20   Page 8 of 29




continues to operate at maximum efficiency and capacity for the benefit of all creditors and parties

in interest.

        20.       Subject to the foregoing, the Debtors request that their existing accounts be deemed

debtor-in-possession accounts, and that their maintenance and continued use be authorized.

        21.       However, consistent with the guidelines, ITS is going to close certain accounts and

reopen them as follows:

        Close:

               a. One Store Deposit Account (unutilized); and
               b. BOA 4217.

        Open DIP Accounts bearing DIP and Case No.:

               a. It’Sugar LLC DIP, Case No. [20-20261-RAM], Operating Account;
               b. It’Sugar LLC, DIP, Case No. [20-20261-RAM], Tax Account; and
               c. It’Sugar LLC, DIP, Case No. [20-20261-RAM], Payroll Account.

        22.       None of the accounts which are to remain open make any disbursements. They are

only store deposit accounts or merchant deposit accounts for credit cards, which will be swept into

a newly opened DIP Operating Account.

        23.       The Debtors also request that they be authorized to continue to use all

correspondence, business forms (including without limitation, letterheads, purchase orders,

receipts, and invoices) and checks existing immediately prior to the date the Debtors filed for

bankruptcy, without reference to the Debtors’ status as debtors-in-possession. Parties doing

business with the Debtors undoubtedly will be aware of the Debtors’ status as debtors-in-

possession as a result of the notoriety of the business and anticipated press coverage. Additionally,




                                                    8
              Case 20-20259-RAM           Doc 11       Filed 09/23/20     Page 9 of 29




each of the Debtors’ vendors, servicers, suppliers, lessors, and employees will receive direct notice

of the commencement of the Debtors’ Chapter 11 cases.

       24.     Changing correspondence and business forms would be expensive, unnecessary,

and burdensome to the Debtors’ estate and disruptive to the Debtors’ business operation. For these

reasons, the Debtors request that they be authorized to use existing checks and business forms.

       25.     The Debtors also have an e-commerce business which utilizes a Pay Pal account

which gets swept, and such funds will be deposited into the DIP Operating Account.

                                    VI.     Authority for Relief

       26.     The Debtors’ request for authorization to continue to use their centralized cash

management system has been held to be entirely consistent with § 363(c)(1) of the Bankruptcy

Code, which allows a debtor-in-possession to “use property of the estate in the ordinary course of

business.” In re Charter Co., 778 F.2d 617, 621 (11th Cir. 1985).

       27.     Section 105(a) of the Bankruptcy Code provides that “[t]he court may issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of this title.”

11 U.S.C. § 105(a). Extensive authority supports the relief the Debtors seek in the Motion. In

other Chapter 11 cases, courts have recognized that strict adherence to the United States Trustee

requirements does not in each and every circumstance promote the purposes of a Chapter 11 case.

Accordingly, courts, including courts in this district, have often granted relief from these

requirements and replaced them with alternative procedures. See, e.g., In re Protective Products

of America, Inc., et al., Case No. 10-10711-BKC-JKO (Bankr. S.D. Fla. Feb. 11, 2010) (Olson,

J.); In re DM Industries, Ltd., Case No. 09-15533-BKC-LMI (Bankr. S.D. Fla. May 15, 2009)

(Isicoff, J.); In re Levitt and Sons, LLC, Case No. 07-19845-RBR (Bankr. S.D. Fla. January 27,




                                                   9
              Case 20-20259-RAM           Doc 11     Filed 09/23/20      Page 10 of 29




2009); In re Gemini Cargo Logistics, Inc., et al., Chapter 11 Case No. 08-18173-BKC-AJC (Bankr.

S.D. Fla. July 16, 2008) (Cristol, J); In re Gemini Cargo Logistics, Inc., et al., Chapter 11 Case

No. 06-10870-BKC-AJC (Bankr S.D. Fla. March 17, 2006) (Cristol, J.); In re Atlas Worldwide

Aviation Logistics, Inc. et al.; Chapter 11 Case No. 04-10792-BKC-RAM (Bankr. S.D. Fla. Feb.

5, 2004) (Mark, J.).

       28.     Without the relief requested in this Motion, the Debtors’ business operation as a

whole will suffer significant and possibly irreversible adverse consequences. Any disruption of the

Debtors’ ability to pay their vendors and suppliers, as well as their employees, could adversely

affect the Debtors’ ability to maintain their operations at their current level or to advance a

restructuring of the Debtors that will maximize value for all constituents. Accordingly, the Debtors

request that the Court enter an order granting the relief requested in this Motion.

       WHEREFORE, the Debtors respectfully request the entry of an order in the form attached

as Exhibit B (i) granting the Motion; (ii) authorizing the Debtors’ continued use of the existing

Cash Management System; (iii) authorizing the Debtors’ continued maintenance and use of the

existing bank accounts listed in Exhibit A; (iv) waiving the requirement that certain existing Bank

Accounts be closed, and that new debtor-in-possession bank accounts be opened; (v) waiving the

requirements of § 345(b) with respect to a bond in favor of the United States secured by the

undertaking of a surety, or, in the alternative, a deposit of securities of the kind specified in § 9303

of Title 31; (vi) authorizing the continued use of the Debtors’ business forms and checks; (vii)

waive the requirement that a new set of books and records be opened; (viii) authorizing It’Sugar




                                                   10
             Case 20-20259-RAM           Doc 11     Filed 09/23/20     Page 11 of 29




LLC to pay all expenses on behalf of all the Debtors consistent with the prepetition business

operations; and (ix) granting such other and further relief as is just and proper.

       Dated: September 23, 2020.

                                                       s/ Michael S. Budwick
                                                      Michael S. Budwick, Esquire
                                                      Florida Bar No. 938777
                                                      mbudwick@melandbudwick.com
                                                      Joshua W. Dobin, Esquire
                                                      Florida Bar No. 93696
                                                      jdobin@melandbudwick.com
                                                      James C. Moon, Esquire
                                                      Florida Bar No. 938211
                                                      jmoon@melandbudwick.com
                                                      MELAND BUDWICK, P.A.
                                                      3200 Southeast Financial Center
                                                      200 South Biscayne Boulevard
                                                      Miami, Florida 33131
                                                      Telephone: (305) 358-6363
                                                      Telecopy: (305) 358-1221

                                                      Proposed Attorneys for Debtors
                  Case 20-20259-RAM           Doc 11   Filed 09/23/20   Page 12 of 29


                                                                                             BALANCE
BANK ACCOUNT                                   ACCOUNT NO.      ACCOUNT OWNER           A/O 9/22/2020
BOA Main Disbursements & Corporate Receipts    4217             ITS                       $312,678.12
BOA Main Depository Account                    2612             ITS                        $1,981.15
BOA Main Third Party AP Account                0428             ITS                         $100.00
JMP Main Disbursements & Corporate Receipts    8816             ITS                      $161,509.25




                                                                                         EXHIBIT A
                                         Case 20-20259-RAM           Doc 11   Filed 09/23/20     Page 13 of 29

                                                                                                                                            Balance
                                                                                                                                            a/o
Store #   MERCHANT NAME (DBA NAME) STORE ADDRESS                              CITY              STATE   ZIP      Account ACCOUNT OWNER      9/22/20
0100      ECOMMERCE                3155 SW 10TH ST                            DEERFIELD BEACH   FL      33442    0974   ITS                     $0.00
0101      WHOLESALE                3155 SW 10TH ST                            DEERFIELD BEACH   FL      33442    N/A    ITS                     $0.00
0102      E-Commerce1 Website      3155 SW 10TH ST                            DEERFIELD BEACH   FL      33442    9934   ITS                     $0.00
0103      E-Commerce2 Website      3155 SW 10TH ST                            DEERFIELD BEACH   FL      33442    1595   ITS                     $0.00
1001      Atlantic City            1 ATLANTIC OCEAN #1110                     ATLANTIC CITY     NJ      08401    6016   ITS ATLANTIC CITY       $0.00
1002      Aventura                 19575 BISCAYNE BLVD #115                   AVENTURA          FL      33180    3542   ITS                     $0.00
1003      Myrtle Beach             1211 CELEBRITY CIR #136                    MYRTLE BEACH      SC      29577    2599   ITS                     $0.00
1004      Universal                100 UNIVERSAL CITY PLAZA                   UNIVERSAL CITY    CA      91608    2625   ITS                     $0.00
1006      Plaza Bonica             3030 PLAZA BONITA RD#2298                  NATIONAL CITY     CA      91950    3047   ITS                     $0.00
1008      Deer Park                1438 THE ARCHES CIRCLE                     DEER PARK         NY      11729    9647   ITS                     $0.00
1010      Town Square              6587 LAS VEGAS BLVD S #176                 LAS VEGAS         NV      89119    1698   ITS                     $0.00
1011      Jersey Shore             1 PREM OUTLETS BLVD#810                    TILTON FALLS      NJ      07753    4720   ITS                     $0.00
1012      Orlando 1                8200 VINELAND AVE #118                     ORLANDO           FL      32821    5949   ITS                     $0.00
1013      Emeryville               5624 BAY STREET                            EMERYVILLE        CA      94608    4163   ITS                     $0.00
1014      Grapevine                3000GRAPEVINEMILLS PW513                   GRAPEVINE         TX      76051    8008   ITS                     $0.00
1015      Sawgrass                 12801 W SUNRISE BLVD#527                   SUNRISE           FL      33323    9463   ITS                     $0.00
1016      Branson                  809 BRANSON LANDING                        BRANSON           MO      65616    3886   ITS                     $0.00
1017      Scottsdale               15147N SCOTTSDALE RD#165                   SCOTTSDALE        AZ      85254    3899   ITS                     $0.00
1018      Baltimore Harbor         201 EAST PRATT ST                          BALTIMORE         MD      21202    5975   ITS                     $0.00
1019      Valley Fair              2855 STEVENS CRK BLV2231                   SANTA CLARA       CA      95050    4989   ITS                     $0.00
1020      Tempe                    2000E RIOSALADO PKWY1072                   TEMPE             AZ      85281    2337   ITS                     $0.00
1021      DATG                     11701 LAKE VICTORIA GARD PW2103            PALM BEACH GARDENS
                                                                                              FL        33410    3348   ITS                     $0.00
1022      Sunset                   5701 SUNSET DR #224                        MIAMI             FL      33143    2693   ITS                     $0.00
1023      Opry Mills               122 OPRY MILLS DR                          NASHVILLE         TN      37214    5525   ITS                     $0.00
1024      The Venetian             3377 LAS VEGAS BLVD S, 2030                LAS VEGAS         NV      89109    0902   ITS                     $0.00
1025      Fisherman's Wharf        333 JEFFERSON ST B-101                     SAN FRANCISCO     CA      94133    0915   ITS                     $0.00
1027      Victoria Gardens         12485 N MAINSTREET                         RANCHO CUCAMONGA
                                                                                             CA         91739    9136   ITS                     $0.00
1028      Upper West Side          1870 BROADWAY                              NEW YORK          NY      10023    9123   ITS                     $0.00
                                             Case 20-20259-RAM           Doc 11   Filed 09/23/20        Page 14 of 29

                                                                                                                                                Balance
                                                                                                                                                a/o
Store #   MERCHANT NAME (DBA NAME) STORE ADDRESS                                  CITY             STATE    ZIP         Account ACCOUNT OWNER   9/22/20
1029      Santa Cruz                   110 COOPER ST STE 100-C                    SANTA CRUZ       CA       95060       0225   ITS                  $0.00
1030      Desert Ridge                 21001N TATUMBLVD#36-1170                   PHOENIX          AZ       85050       0212   ITS                  $0.00
1031      South Point                  8030 RENAISSANCE PWY 925                   DURHAM           NC       27713       0238   ITS                  $0.00
1032      Orlando 2                    4973INTERNATIONAL DR3F02                   ORLANDO          FL       32819       3082   ITS                  $0.00
1033      Delray MKT                   9169 W ATLANTIC AVE #112                   DELRAY BEACH     FL       33446       3762   ITS                  $0.00
1034      Gurnee Mills                 6170 W GRAND AVE STE 477                   GURNEE           IL       60031       9950   ITS                  $0.00
1035      Phoenix Premium              4976 PREM OUTLETS WY 414                   CHANDLER         AZ       85226       9947   ITS                  $0.00
1036      Charleston                   50 N MARKET ST                             CHARLESTON       NC       27713       9866   ITS                  $0.00
1037      Coney Island                 1232 SURF AVE                              BROOKLYN         NY       11729       9921   ITS                  $0.00
1038      NOHO                         665 BROADWAY                               NEW YORK         NY       10012       9918   ITS                  $0.00
1040      7th Chinatown                714 7TH ST NW                              WASHINGTON       DC       20001       3606   ITS                  $0.00
1041      Fashion Island               1021 NEWPORT CENTER DRIVE                  NEWPORT BEACH    CA       92660       3648   ITS                  $0.00
1042      Station Park                 930 W FORBUSH PLACE                        FARMINGTON       UT       84025       3677   ITS                  $0.00
1043      Huntsville (Bridge Street)   340 THE BRIDGE STREET #116                 HUNTSVILLE       AL       35806       3622   ITS                  $0.00
1044      SOUTH STREET SEAPORT-1044    10 FULTON STREET                           NEW YORK         NY       10038       3680   ITS                  $0.00
1045      Atlantic Station             264 19TH STREET NW, BLDG. 2 STE # 2100-B   ATLANTA          GA       30363       3619   ITS                  $0.00
1046      Lynnfield                    535 MARKET STREET                          LYNNFIELD        MA       01940       3651   ITS                  $0.00
1047      Key West                     117 DUVAL ST                               KEY WEST         FL       33040       3635   ITS                  $0.00
1048      MIAMI INTERNATIONAL MALL     1455 NW 107TH AVE STE 276                  DORAL            FL       33172       3664   ITS                  $0.00
1050      Westgate                     6751 N SUNSET BLVD STE E107                GLENDALE         AZ       85305       7223   ITS                  $0.00
1051      Delray 2                     250 EAST ATLANTIC AVE.                     DELRAY BEACH     FL       33444       9894   ITS                  $0.00
1052      Katy Mills                   5000 KATY MILLS CIRCLE STE #631            KATY             TX       77494       9881   ITS                  $0.00
1053      National Harbor              6800 OXON HILL RD STE 880                  NATIONAL HARBOR MD        20745       9878   ITS                  $0.00
1054      Upper East Side              1542 3RD AVE                               NEW YORK         NY       10028       6877   ITS                  $0.00
1055      Washingtongian               216 BOARDWALK PLACE                        GAITHERSBURG     MD       20878       9904   ITS                  $0.00
1056      Riverwalk                    1 POYDRAS STREET PLACE, #150               NEW ORLEANS      LA       70130       1377   ITS                  $0.00
1057      Madison                      542 STATE STREET                           MADISON          WI       53703       6893   ITS                  $0.00
1058      Country Club Plaza           445 WEST 47TH ST                           KANSAS CITY      MO       64112       9865   ITS                  $0.00
                                          Case 20-20259-RAM               Doc 11    Filed 09/23/20        Page 15 of 29

                                                                                                                                                  Balance
                                                                                                                                                  a/o
Store #   MERCHANT NAME (DBA NAME) STORE ADDRESS                                   CITY              STATE    ZIP         Account ACCOUNT OWNER   9/22/20
1059      Brooklyn Heights         210 JORALEMON ST SPACE E                        BROOKLYN          NY       11201       6864   ITS                  $0.00
1060      Cannery Row              751 CANNERY ROW STE 129                         MONTEREY          CA       93940       6880   ITS                  $0.00
1061      Sevierville              1645 PARKWAY SPC 1125                           Sevierville       TN       37862       4676   ITS                  $0.00
1063      Santa Monica             1427 3RD STREET PROMENADE STE 102               SANTA MONICA      CA       90401       6916   ITS                  $0.00
1064      Pembroke Pines           406 SW 145TH TERRACE                            PEMBROKE PINES    FL       33027       6903   ITS                  $0.00
1066      Summerlin                10973 SUMMERLIN Ctr DR#J100A                    LAS VEGAS         NV       89135       4663   ITS                  $0.00
1067      Rivercenter              849 E. Commerce St, #117                        San Antonio       TX       78205       8817   ITS                  $0.00
1068      PASADENA - 1068          111 W. COLORADO BLVD                            PASADENA          CA       91105       4647   ITS                  $0.00
1069      Niagara Falls            1900 MILITARY RD Spc 284                        NIAGARA FALLS     NY       14304       4650   ITS                  $0.00
1070      Venice Beach             2017 OCEAN FRONT WALK                           VENICE BEACH      CA       90291       4702   ITS                  $0.00
1071      VA Beach                 209 CENTRAL PARK AVE                            VIRGINIA BEACH    VA       23462       1364   ITS                  $0.00
1072      Meridian                 3693E LONGWING LN, SPACE # H-110                MERIDIAN          ID       83646       1351   ITS                  $0.00
1073      Barefoot Landing         4722-C HIGHWAY 17 SOUTH                         N. MYRTLE BEACH   SC       29582       4689   ITS                  $0.00
1074      Arundel Mills            7000 Arundel Mills Circle, Space 341            Hanover           MD       21076       8778   ITS                  $0.00
1075      Foxwood Outlets          455 Trolley Line Blvd, Ste 380                  Mashantucket      CT       06338       8804   ITS                  $0.00
1076      Denver Pavillions        500 16TH ST #184A                               DENVER            CO       80202       4692   ITS                  $0.00
1077      Coconut Creek            4437 Lyons Road, Ste 107                        Coconut Creek     FL       33073       0448   ITS                  $0.00
1078      Colorado Mills           14500 W Colfax Ave, Space 436                   Lakewood          CO       80401       8794   ITS                  $0.00
1079      Parkside Commons         7133 O'Kelly Chapel Rd. suite #810              Cary              NC       27519       8820   ITS                  $0.00
1080      Gaslamp                  450 5th Avenue, space 101                       San Diego         CA       92101       8781   ITS                  $0.00
1081      Destin                   4340 Legendary Drive, space B114                Destin            FL       32541       3958   ITS                  $0.00
1082      Riverpark                540 Collection Boulevard                        Oxnard            CA       93036       8833   ITS                  $0.00
1083      Baybrook                 500 Baybrook Mall Space F149                    Friendswood       TX       77546       3961   ITS                  $0.00
1084      MOA                      270 North Garden                                Bloomington       MN       55425       3579   ITS                  $0.00
1085      New City                 1457 N Halsted St, Space A115                   Chicago           IL       60642       8846   ITS                  $0.00
1086      American Dream           1 American Dream Way, Ste G134                  East Rutherford   NJ       07073       1658   ITS                  $0.00
1088      Sundance Square          503 Main St.                                    Fort Worth        TX       76102       5101   ITS                  $0.00
1089      Rockville Town Center    130 East Gibbs St.                              Rockville         MD       20850       5114   ITS                  $0.00
                                          Case 20-20259-RAM              Doc 11      Filed 09/23/20         Page 16 of 29

                                                                                                                                                    Balance
                                                                                                                                                    a/o
Store #   MERCHANT NAME (DBA NAME) STORE ADDRESS                                    CITY               STATE    ZIP         Account ACCOUNT OWNER   9/22/20
1090      Liberty Center           7125 Haskell St.                                 Liberty Township   OH       45069       5127   ITS                  $0.00
1091      Great Lakes Crossing     4250 Baldwin Rd., #608                           Auburn Hills       MI       48326       5143   ITS                  $0.00
1092      Destiny                  1 Destiny USA Dr., #J308                         Syracuse           NY       13290       5130   ITS                  $0.00
1093      Ocean City               952 Boardwalk, Unit A&B                          Ocean City         NJ       08226       7021   ITS                  $0.00
1094      Mizner                   327 Plaza Real                                   Boca Raton         FL       33432       7047   ITS                  $0.00
1095      Odysea - 1095            9500 Via de Ventura, Bldg E-103                  Scottsdale         AZ       85256       5156   ITS                  $0.00
1096      Wildwood                 3000 Boardwalk, Suite 30                         Wildwood           NJ       08260       1954   ITS                  $0.00
1097      Daytona                  1860 Victory Cir, Space #M120                    Daytona Beach      FL       32114       6248   ITS                  $0.00
1098      The Domain               11621 Rock Rose Blvd., Ste 100                   Austin             TX       78758       5169   ITS                  $0.00
1099      Palisades                4522 Palisades Center Dr                         West Nyack         NY       10994       7034   ITS                  $0.00
1100      Legacy Place             544 Legacy Place                                 Dedham             MA       02026       6251   ITS                  $0.00
1101      Easton                   121 Easton Town Center                           Columbus           OH       43219       4599   ITS                  $0.00
1102      Victory Park             2401 Victory Park Lane STE 170                   Dallas             TX       75219       4609   ITS                  $0.00
1103      Grand Bazaar             3263 Las Vegas Blvd South, Ste 200               Las Vegas          NV       89109       7565   ITS                  $0.00
1104      Navy Pier                600 E. Grand Ave, Space FP-12                    Chicago            IL       60611       3266   ITS                  $0.00
1105      Margaritaville           3230 Margaritaville Blvd, Ste E.140              Kissimmee          FL       34747       7552   ITS                  $0.00
1106      Sawgrass 2               12801 W Sunrise BLVD #307                        Surnise            FL       33323       3664   ITS                  $0.00
1108      Bayside                  401 Biscayne Blvd Space S151                     Miami              FL       20155       1348   ITS                  $0.00
1110      Wynwood                  2516 NW 2nd Ave / Space B                        Miami              FL       33127       6278   ITS                  $0.00
2005      BB&T                     1 Panther Parkway                                SUNRISE            FL       33323       0602   ITS                  $0.00
4001      Darien NB                I95 Darien Northbound Rest stop (Exits 12-13)    Darien             CT       06820       3582   ITS                  $0.00
4002      Darien SB                I95 Darien Southbound Rest stop (Exits 10-9)     Darien             CT       06820       3595   ITS                  $0.00
4003      Milford SB               I95 Milford Southbound Rest stop (Exits 41-40)   Milford            CT       06460       3605   ITS                  $0.00
4005      WWL Pembroke             11401 Pines Blvd                                 Pembroke Pines     FL       33026       839    ITS                  $0.00
4006      WWL Baybrook             500 Baybrook Mall                                Friendswood        TX       132747      4842   ITS                  $0.00
4007      WWL Tucson               4500 N. Oracle Rd.                               Tucson             AZ       85705       4855   ITS                  $0.00
4008      WWL Christiana           132 Christiana Mall                              Newark             DE       19702       4868   ITS                  $0.00
4009      WWL North Star           7400 San Pedro, Ste 2000                         San Antonio        TX       78256       4871   ITS                  $0.00
                                         Case 20-20259-RAM             Doc 11    Filed 09/23/20        Page 17 of 29

                                                                                                                                               Balance
                                                                                                                                               a/o
Store #   MERCHANT NAME (DBA NAME) STORE ADDRESS                                CITY              STATE    ZIP         Account ACCOUNT OWNER   9/22/20
4010      Candy U - 4010           130 Center Court                             Bloomington       MN       55425       3579   ITS                  $0.00
4011      Natick                   1245 Worcestor St, Space 3003                Natick            MA       01760       4592   ITS                  $0.00
4012      Fashion Show             3200 Las Vegas Blvd, Space 2030              Las Vegas         NV       89109       4602   ITS                  $0.00
4013      Oak Brook                100 Oakbrook Center, Space 72                Oak Brook         IL       60523       4589   ITS                  $0.00
4014      Kenwood - Cincinnati     7875 Montgomery Rd, Space 78                 Cincinnati        OH       45236       4628   ITS                  $0.00
4015      Lenox                    3393 Peachtree Rd NE, Suite 4007A            Atlanta           GA       30326       4631   ITS                  $0.00
4016      Roosevelt Field          630 Old Country Rd, Suite 1074               Garden City       NY       11530       4644   ITS                  $0.00
4017      Houston Galleria         5085 Westheimer Rd, Space A3471              Houston           TX       77056       4657   ITS                  $0.00
4018      Woodfield                5 Woodfield Mall, Space J122                 Schaumburg        IL       60173       4660   ITS                  $0.00
4019      Aventura                 19575 Biscayne Blvd, Space 1313              Aventura          FL       33180       3542   ITS                  $0.00
4020      La Cantera               15900 La Cantera Pkwy                        San Antonio       TX       78256       4615   ITS                  $0.00
9100      TEST                                                                                                                ITS                  $0.00
CLOSE     Fort Hood - 2019         Bldg 4250 Clear Creek Road                   Fort Hood         TX       76544       8319   ITS                  $0.00
                                     Case 20-20259-RAM              Doc 11    Filed 09/23/20     Page 18 of 29



                Customer                                                                                               Balance
JPM Account #     Ref#     Store Name         Address                                          City        State Zip   a/o 9/22/20
    8816          1008     Deer Park          152 Arches Circle, Suite 407                     Deer Park     NY 11729 $        -
    8816          1011     Jersey Shore       1 Premium Outlets Boulevard, #810                Tinton Falls NJ O7753 $         -
    8816          1028     Upper West Side    1870 Broadway- Unit B                            New York     NY    10023 $      -
    8816          1034     Gurnee Mills       6170 West Grand Ave# 477                         Gurnee       IL    60031 $      -
    8816          1042     Station Park       930 W Forbush Place #B100                        Farmington   UT    84025 $      -
    8816          1045     Atlantic Station   264 19th Street NW, Building 2 Suite 2100-B A    Atlanta      GA    30363 $      -
    8816          1057     Madison            542 State Street                                 Madison      WI    53703 $      -
    8816          1072     Meridian           3693 E. Longwing Lane, Space #130                Meridian     ID    83646 $      -
    8816          1076     Denver Pavilions   500 16th Street, 184A                            Denver       CO    80202 $      -
    8816          1078     Colorado Mills     14500 W Colfax Ave, Space 436                    Lakewood     CO    80401 $      -
    8816          1090     Liberty Center     7125 Haskell Street                              Liberty Township
                                                                                                            OH    45069 $      -
    8816          1092     Destiny            1 Destiny USA Drive, J308                        Syracuse     NY    13290 $      -
    8816          1098     Domain             11621 Rock Rose Blvd, Ste 100                    Austin       TX    78758 $      -
    8816          1099     Palisades Center   4522 Palisades Center Dr                         West Nyack   NY    10994 $      -
    8816          1101     Easton             121 Easton Town Center                           Columbus     OH    43219 $      -
             Case 20-20259-RAM      Doc 11       Filed 09/23/20   Page 19 of 29




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
                                www.flsb.uscourts.gov
In re:
                                                   Chapter 11

IT’SUGAR FL I LLC,                                 Case No. 20-20259-RAM
IT’SUGAR LLC,                                      Case No. 20-20261-RAM
IT’SUGAR ATLANTIC CITY LLC,                        Case No. 20-20263-RAM
IT’SUGAR FLGC LLC,                                 Case No. 20-20264-RAM
                                                   (Joint Administration pending)
            Debtors.
_______________________________/

       INTERIM ORDER GRANTING DEBTORS’ EMERGENCY MOTION FOR
     (A) AUTHORITY TO (I) MAINTAIN BANK ACCOUNTS AND CONTINUE TO
   USE EXISTING BUSINESS FORMS AND CHECKS, AND (II) CONTINUE TO USE
     EXISTING CASH MANAGEMENT SYSTEM, AND (B) WAIVER OF CERTAIN
    INVESTMENT AND DEPOSIT GUIDELINES AND SETTING FINAL HEARING

         THIS MATTER came before the Court on _________________, 2020 at ___ ___.m.

upon the Debtors’ Emergency Motion for (A) Authority to (I) Maintain Existing Bank Accounts

and Continue to Use Existing Business Forms and Checks, and (II) Continue to Use Existing

Cash Management System, and (B) Waiver of Certain Investment and Deposit Guidelines [ECF




                                             1
                                                                                    EXHIBIT B
              Case 20-20259-RAM             Doc 11       Filed 09/23/20   Page 20 of 29




No. ___] (“Motion”).1 The Court having reviewed the Motion and having heard the statements

of counsel in support of the relief requested in the Motion at the hearing before the Court

(“Hearing”); and the Court finding that: (i) the Court has jurisdiction over this matter pursuant to

28 U.S.C. §§ 157 and 1334; (ii) venue is proper before this Court pursuant to 28 U.S.C. § 1408;

(iii) this matter is core pursuant to 28 U.S.C. § 157(b)(2); (iv) notice of the Motion and the

Hearing was sufficient under the circumstances; and (v) the Court having determined that the

legal and factual bases set forth in the Motion and at the Hearing establish just cause for the

relief granted herein, it is accordingly:

        ORDERED as follows:

        1.      The Motion is GRANTED on an interim basis nunc pro tunc to the Petition Date,

September 22, 2020, as set forth herein.

        2.      The Court shall conduct a final hearing (“Final Hearing”) on the Motion by

telephone on [__________]. To participate through CourtSolutions, you must make a reservation

in advance no later than 3:00 p.m., one business day before the date of the hearing. Reservations

should be arranged online at https://www.court-solutions.com. If a party is unable to register

online, a reservation may also be made by telephone at (917) 746−7476.

        3.      The Debtors require the use of certain of their existing prepetition Bank Accounts

in order to continue operations in the ordinary course of its business.2

        4.      The Debtors are permitted to continue to use their Bank Accounts maintained in

their name, respectively.

        5.      The Debtors are authorized to (a) designate, maintain and continue to use the

Bank Accounts and with the account numbers existing immediately prior to the Petition Date;

1
  Capitalized terms not defined in this Order shall have the meaning ascribed to such term as set forth in
the Motion.
2
  A complete listing of the Bank Accounts is attached as Schedule 1.


                                                     2
             Case 20-20259-RAM           Doc 11       Filed 09/23/20    Page 21 of 29




provided, however, that the Debtors may close certain such Bank Accounts and open new debtor-

in-possession accounts as may be necessary, in the Debtors’ business judgment, to facilitate the

Debtors’ chapter 11 case; (b) deposit funds in and withdraw funds from such Bank Accounts by

all usual means including, without limitation, checks wire transfers, automated clearinghouse

transfers and other debits; and (c) treat the prepetition Bank Accounts for all purposes as debtor-

in-possession accounts.

       6.       The Debtors are directed to maintain records of all transfers within the Bank

Accounts so that all transfers and transactions shall be adequately and promptly documented in,

and readily ascertainable from, its books and records, to the same extent maintained by the

Debtors prior to the Petition Date.

       7.      All banks with which the Debtors maintain the Bank Accounts as of the Petition

Date are authorized and directed to maintain, service, and administer such Bank Accounts.

       8.      Subject to § 553 of the Bankruptcy Code, all banks at which any of the Debtors’

accounts are maintained are prohibited from offsetting, affecting, or otherwise impeding any

funds of the Debtors deposited at such bank on account of, or by reason of, any claim (as defined

in § 101(5) of the Bankruptcy Code) of any such bank against the Debtors that arose before the

Petition Date, absent further order of this Court or as specifically set forth herein.

       9.      The Debtors are authorized to continue to use their preprinted checks,

correspondence and business forms, including, but not limited to, purchase orders, receipts,

letterhead, envelopes, promotional materials and other business forms, substantially in the forms

existing immediately prior to the Petition Date, without reference to the Debtors’ debtors-in-

possession status; provided that the Debtors will add the “Debtor-in-Possession” designation to

any new checks that they obtain or create post-petition.




                                                  3
              Case 20-20259-RAM         Doc 11       Filed 09/23/20   Page 22 of 29




       10.     The requirements of § 345(b) with respect to a bond in favor of the United States

secured by the undertaking of a surety, or, in the alternative, a deposit of securities of the kind

specified in § 9303 of Title 31 are waived.

       11.     It’Sugar LLC is authorized to continue paying all expenses on behalf of the

Debtors consistent with the prepetition business operations.

       12.     The Debtors and their officers, employees, and agents are authorized to take or

refrain from taking such actions as are necessary and appropriate to implement and effectuate the

relief granted in this Order.

       13.     The Court shall retain jurisdiction to hear and determine all matters arising from

or relating to the interpretation or implementation of this Order.

                                                ###
Submitted By:
Joshua W. Dobin, Esquire
Florida Bar No. 93696
jdobin@melandbudwick.com
MELAND BUDWICK, P.A.
Counsel for Debtors
3200 Southeast Financial Center
200 South Biscayne Boulevard
Miami, Florida 33131
Telephone:    (305) 358-6363
Telefax:      (305) 358-1221

Copies Furnished To:
Joshua W. Dobin, Esquire, is directed to serve copies of this Order on all parties in interest and
to file a Certificate of Service.




                                                 4
                  Case 20-20259-RAM           Doc 11   Filed 09/23/20   Page 23 of 29


                                                                                              BALANCE
BANK ACCOUNT                                   ACCOUNT NO.      ACCOUNT OWNER            A/O 9/22/2020
BOA Main Disbursements & Corporate Receipts    4217             ITS                        $312,678.12
BOA Main Depository Account                    2612             ITS                         $1,981.15
BOA Main Third Party AP Account                0428             ITS                          $100.00
JMP Main Disbursements & Corporate Receipts    8816             ITS                       $161,509.25




                                                                                        SCHEDULE 1
                                         Case 20-20259-RAM           Doc 11   Filed 09/23/20     Page 24 of 29

                                                                                                                                            Balance
                                                                                                                                            a/o
Store #   MERCHANT NAME (DBA NAME) STORE ADDRESS                              CITY              STATE   ZIP      Account ACCOUNT OWNER      9/22/20
0100      ECOMMERCE                3155 SW 10TH ST                            DEERFIELD BEACH   FL      33442    0974   ITS                     $0.00
0101      WHOLESALE                3155 SW 10TH ST                            DEERFIELD BEACH   FL      33442    N/A    ITS                     $0.00
0102      E-Commerce1 Website      3155 SW 10TH ST                            DEERFIELD BEACH   FL      33442    9934   ITS                     $0.00
0103      E-Commerce2 Website      3155 SW 10TH ST                            DEERFIELD BEACH   FL      33442    1595   ITS                     $0.00
1001      Atlantic City            1 ATLANTIC OCEAN #1110                     ATLANTIC CITY     NJ      08401    6016   ITS ATLANTIC CITY       $0.00
1002      Aventura                 19575 BISCAYNE BLVD #115                   AVENTURA          FL      33180    3542   ITS                     $0.00
1003      Myrtle Beach             1211 CELEBRITY CIR #136                    MYRTLE BEACH      SC      29577    2599   ITS                     $0.00
1004      Universal                100 UNIVERSAL CITY PLAZA                   UNIVERSAL CITY    CA      91608    2625   ITS                     $0.00
1006      Plaza Bonica             3030 PLAZA BONITA RD#2298                  NATIONAL CITY     CA      91950    3047   ITS                     $0.00
1008      Deer Park                1438 THE ARCHES CIRCLE                     DEER PARK         NY      11729    9647   ITS                     $0.00
1010      Town Square              6587 LAS VEGAS BLVD S #176                 LAS VEGAS         NV      89119    1698   ITS                     $0.00
1011      Jersey Shore             1 PREM OUTLETS BLVD#810                    TILTON FALLS      NJ      07753    4720   ITS                     $0.00
1012      Orlando 1                8200 VINELAND AVE #118                     ORLANDO           FL      32821    5949   ITS                     $0.00
1013      Emeryville               5624 BAY STREET                            EMERYVILLE        CA      94608    4163   ITS                     $0.00
1014      Grapevine                3000GRAPEVINEMILLS PW513                   GRAPEVINE         TX      76051    8008   ITS                     $0.00
1015      Sawgrass                 12801 W SUNRISE BLVD#527                   SUNRISE           FL      33323    9463   ITS                     $0.00
1016      Branson                  809 BRANSON LANDING                        BRANSON           MO      65616    3886   ITS                     $0.00
1017      Scottsdale               15147N SCOTTSDALE RD#165                   SCOTTSDALE        AZ      85254    3899   ITS                     $0.00
1018      Baltimore Harbor         201 EAST PRATT ST                          BALTIMORE         MD      21202    5975   ITS                     $0.00
1019      Valley Fair              2855 STEVENS CRK BLV2231                   SANTA CLARA       CA      95050    4989   ITS                     $0.00
1020      Tempe                    2000E RIOSALADO PKWY1072                   TEMPE             AZ      85281    2337   ITS                     $0.00
1021      DATG                     11701 LAKE VICTORIA GARD PW2103            PALM BEACH GARDENS
                                                                                              FL        33410    3348   ITS                     $0.00
1022      Sunset                   5701 SUNSET DR #224                        MIAMI             FL      33143    2693   ITS                     $0.00
1023      Opry Mills               122 OPRY MILLS DR                          NASHVILLE         TN      37214    5525   ITS                     $0.00
1024      The Venetian             3377 LAS VEGAS BLVD S, 2030                LAS VEGAS         NV      89109    0902   ITS                     $0.00
1025      Fisherman's Wharf        333 JEFFERSON ST B-101                     SAN FRANCISCO     CA      94133    0915   ITS                     $0.00
1027      Victoria Gardens         12485 N MAINSTREET                         RANCHO CUCAMONGA
                                                                                             CA         91739    9136   ITS                     $0.00
1028      Upper West Side          1870 BROADWAY                              NEW YORK          NY      10023    9123   ITS                     $0.00
                                             Case 20-20259-RAM           Doc 11   Filed 09/23/20        Page 25 of 29

                                                                                                                                                Balance
                                                                                                                                                a/o
Store #   MERCHANT NAME (DBA NAME) STORE ADDRESS                                  CITY             STATE    ZIP         Account ACCOUNT OWNER   9/22/20
1029      Santa Cruz                   110 COOPER ST STE 100-C                    SANTA CRUZ       CA       95060       0225   ITS                  $0.00
1030      Desert Ridge                 21001N TATUMBLVD#36-1170                   PHOENIX          AZ       85050       0212   ITS                  $0.00
1031      South Point                  8030 RENAISSANCE PWY 925                   DURHAM           NC       27713       0238   ITS                  $0.00
1032      Orlando 2                    4973INTERNATIONAL DR3F02                   ORLANDO          FL       32819       3082   ITS                  $0.00
1033      Delray MKT                   9169 W ATLANTIC AVE #112                   DELRAY BEACH     FL       33446       3762   ITS                  $0.00
1034      Gurnee Mills                 6170 W GRAND AVE STE 477                   GURNEE           IL       60031       9950   ITS                  $0.00
1035      Phoenix Premium              4976 PREM OUTLETS WY 414                   CHANDLER         AZ       85226       9947   ITS                  $0.00
1036      Charleston                   50 N MARKET ST                             CHARLESTON       NC       27713       9866   ITS                  $0.00
1037      Coney Island                 1232 SURF AVE                              BROOKLYN         NY       11729       9921   ITS                  $0.00
1038      NOHO                         665 BROADWAY                               NEW YORK         NY       10012       9918   ITS                  $0.00
1040      7th Chinatown                714 7TH ST NW                              WASHINGTON       DC       20001       3606   ITS                  $0.00
1041      Fashion Island               1021 NEWPORT CENTER DRIVE                  NEWPORT BEACH    CA       92660       3648   ITS                  $0.00
1042      Station Park                 930 W FORBUSH PLACE                        FARMINGTON       UT       84025       3677   ITS                  $0.00
1043      Huntsville (Bridge Street)   340 THE BRIDGE STREET #116                 HUNTSVILLE       AL       35806       3622   ITS                  $0.00
1044      SOUTH STREET SEAPORT-1044    10 FULTON STREET                           NEW YORK         NY       10038       3680   ITS                  $0.00
1045      Atlantic Station             264 19TH STREET NW, BLDG. 2 STE # 2100-B   ATLANTA          GA       30363       3619   ITS                  $0.00
1046      Lynnfield                    535 MARKET STREET                          LYNNFIELD        MA       01940       3651   ITS                  $0.00
1047      Key West                     117 DUVAL ST                               KEY WEST         FL       33040       3635   ITS                  $0.00
1048      MIAMI INTERNATIONAL MALL     1455 NW 107TH AVE STE 276                  DORAL            FL       33172       3664   ITS                  $0.00
1050      Westgate                     6751 N SUNSET BLVD STE E107                GLENDALE         AZ       85305       7223   ITS                  $0.00
1051      Delray 2                     250 EAST ATLANTIC AVE.                     DELRAY BEACH     FL       33444       9894   ITS                  $0.00
1052      Katy Mills                   5000 KATY MILLS CIRCLE STE #631            KATY             TX       77494       9881   ITS                  $0.00
1053      National Harbor              6800 OXON HILL RD STE 880                  NATIONAL HARBOR MD        20745       9878   ITS                  $0.00
1054      Upper East Side              1542 3RD AVE                               NEW YORK         NY       10028       6877   ITS                  $0.00
1055      Washingtongian               216 BOARDWALK PLACE                        GAITHERSBURG     MD       20878       9904   ITS                  $0.00
1056      Riverwalk                    1 POYDRAS STREET PLACE, #150               NEW ORLEANS      LA       70130       1377   ITS                  $0.00
1057      Madison                      542 STATE STREET                           MADISON          WI       53703       6893   ITS                  $0.00
1058      Country Club Plaza           445 WEST 47TH ST                           KANSAS CITY      MO       64112       9865   ITS                  $0.00
                                          Case 20-20259-RAM               Doc 11    Filed 09/23/20        Page 26 of 29

                                                                                                                                                  Balance
                                                                                                                                                  a/o
Store #   MERCHANT NAME (DBA NAME) STORE ADDRESS                                   CITY              STATE    ZIP         Account ACCOUNT OWNER   9/22/20
1059      Brooklyn Heights         210 JORALEMON ST SPACE E                        BROOKLYN          NY       11201       6864   ITS                  $0.00
1060      Cannery Row              751 CANNERY ROW STE 129                         MONTEREY          CA       93940       6880   ITS                  $0.00
1061      Sevierville              1645 PARKWAY SPC 1125                           Sevierville       TN       37862       4676   ITS                  $0.00
1063      Santa Monica             1427 3RD STREET PROMENADE STE 102               SANTA MONICA      CA       90401       6916   ITS                  $0.00
1064      Pembroke Pines           406 SW 145TH TERRACE                            PEMBROKE PINES    FL       33027       6903   ITS                  $0.00
1066      Summerlin                10973 SUMMERLIN Ctr DR#J100A                    LAS VEGAS         NV       89135       4663   ITS                  $0.00
1067      Rivercenter              849 E. Commerce St, #117                        San Antonio       TX       78205       8817   ITS                  $0.00
1068      PASADENA - 1068          111 W. COLORADO BLVD                            PASADENA          CA       91105       4647   ITS                  $0.00
1069      Niagara Falls            1900 MILITARY RD Spc 284                        NIAGARA FALLS     NY       14304       4650   ITS                  $0.00
1070      Venice Beach             2017 OCEAN FRONT WALK                           VENICE BEACH      CA       90291       4702   ITS                  $0.00
1071      VA Beach                 209 CENTRAL PARK AVE                            VIRGINIA BEACH    VA       23462       1364   ITS                  $0.00
1072      Meridian                 3693E LONGWING LN, SPACE # H-110                MERIDIAN          ID       83646       1351   ITS                  $0.00
1073      Barefoot Landing         4722-C HIGHWAY 17 SOUTH                         N. MYRTLE BEACH   SC       29582       4689   ITS                  $0.00
1074      Arundel Mills            7000 Arundel Mills Circle, Space 341            Hanover           MD       21076       8778   ITS                  $0.00
1075      Foxwood Outlets          455 Trolley Line Blvd, Ste 380                  Mashantucket      CT       06338       8804   ITS                  $0.00
1076      Denver Pavillions        500 16TH ST #184A                               DENVER            CO       80202       4692   ITS                  $0.00
1077      Coconut Creek            4437 Lyons Road, Ste 107                        Coconut Creek     FL       33073       0448   ITS                  $0.00
1078      Colorado Mills           14500 W Colfax Ave, Space 436                   Lakewood          CO       80401       8794   ITS                  $0.00
1079      Parkside Commons         7133 O'Kelly Chapel Rd. suite #810              Cary              NC       27519       8820   ITS                  $0.00
1080      Gaslamp                  450 5th Avenue, space 101                       San Diego         CA       92101       8781   ITS                  $0.00
1081      Destin                   4340 Legendary Drive, space B114                Destin            FL       32541       3958   ITS                  $0.00
1082      Riverpark                540 Collection Boulevard                        Oxnard            CA       93036       8833   ITS                  $0.00
1083      Baybrook                 500 Baybrook Mall Space F149                    Friendswood       TX       77546       3961   ITS                  $0.00
1084      MOA                      270 North Garden                                Bloomington       MN       55425       3579   ITS                  $0.00
1085      New City                 1457 N Halsted St, Space A115                   Chicago           IL       60642       8846   ITS                  $0.00
1086      American Dream           1 American Dream Way, Ste G134                  East Rutherford   NJ       07073       1658   ITS                  $0.00
1088      Sundance Square          503 Main St.                                    Fort Worth        TX       76102       5101   ITS                  $0.00
1089      Rockville Town Center    130 East Gibbs St.                              Rockville         MD       20850       5114   ITS                  $0.00
                                          Case 20-20259-RAM              Doc 11      Filed 09/23/20         Page 27 of 29

                                                                                                                                                    Balance
                                                                                                                                                    a/o
Store #   MERCHANT NAME (DBA NAME) STORE ADDRESS                                    CITY               STATE    ZIP         Account ACCOUNT OWNER   9/22/20
1090      Liberty Center           7125 Haskell St.                                 Liberty Township   OH       45069       5127   ITS                  $0.00
1091      Great Lakes Crossing     4250 Baldwin Rd., #608                           Auburn Hills       MI       48326       5143   ITS                  $0.00
1092      Destiny                  1 Destiny USA Dr., #J308                         Syracuse           NY       13290       5130   ITS                  $0.00
1093      Ocean City               952 Boardwalk, Unit A&B                          Ocean City         NJ       08226       7021   ITS                  $0.00
1094      Mizner                   327 Plaza Real                                   Boca Raton         FL       33432       7047   ITS                  $0.00
1095      Odysea - 1095            9500 Via de Ventura, Bldg E-103                  Scottsdale         AZ       85256       5156   ITS                  $0.00
1096      Wildwood                 3000 Boardwalk, Suite 30                         Wildwood           NJ       08260       1954   ITS                  $0.00
1097      Daytona                  1860 Victory Cir, Space #M120                    Daytona Beach      FL       32114       6248   ITS                  $0.00
1098      The Domain               11621 Rock Rose Blvd., Ste 100                   Austin             TX       78758       5169   ITS                  $0.00
1099      Palisades                4522 Palisades Center Dr                         West Nyack         NY       10994       7034   ITS                  $0.00
1100      Legacy Place             544 Legacy Place                                 Dedham             MA       02026       6251   ITS                  $0.00
1101      Easton                   121 Easton Town Center                           Columbus           OH       43219       4599   ITS                  $0.00
1102      Victory Park             2401 Victory Park Lane STE 170                   Dallas             TX       75219       4609   ITS                  $0.00
1103      Grand Bazaar             3263 Las Vegas Blvd South, Ste 200               Las Vegas          NV       89109       7565   ITS                  $0.00
1104      Navy Pier                600 E. Grand Ave, Space FP-12                    Chicago            IL       60611       3266   ITS                  $0.00
1105      Margaritaville           3230 Margaritaville Blvd, Ste E.140              Kissimmee          FL       34747       7552   ITS                  $0.00
1106      Sawgrass 2               12801 W Sunrise BLVD #307                        Surnise            FL       33323       3664   ITS                  $0.00
1108      Bayside                  401 Biscayne Blvd Space S151                     Miami              FL       20155       1348   ITS                  $0.00
1110      Wynwood                  2516 NW 2nd Ave / Space B                        Miami              FL       33127       6278   ITS                  $0.00
2005      BB&T                     1 Panther Parkway                                SUNRISE            FL       33323       0602   ITS                  $0.00
4001      Darien NB                I95 Darien Northbound Rest stop (Exits 12-13)    Darien             CT       06820       3582   ITS                  $0.00
4002      Darien SB                I95 Darien Southbound Rest stop (Exits 10-9)     Darien             CT       06820       3595   ITS                  $0.00
4003      Milford SB               I95 Milford Southbound Rest stop (Exits 41-40)   Milford            CT       06460       3605   ITS                  $0.00
4005      WWL Pembroke             11401 Pines Blvd                                 Pembroke Pines     FL       33026       839    ITS                  $0.00
4006      WWL Baybrook             500 Baybrook Mall                                Friendswood        TX       132747      4842   ITS                  $0.00
4007      WWL Tucson               4500 N. Oracle Rd.                               Tucson             AZ       85705       4855   ITS                  $0.00
4008      WWL Christiana           132 Christiana Mall                              Newark             DE       19702       4868   ITS                  $0.00
4009      WWL North Star           7400 San Pedro, Ste 2000                         San Antonio        TX       78256       4871   ITS                  $0.00
                                         Case 20-20259-RAM             Doc 11    Filed 09/23/20        Page 28 of 29

                                                                                                                                               Balance
                                                                                                                                               a/o
Store #   MERCHANT NAME (DBA NAME) STORE ADDRESS                                CITY              STATE    ZIP         Account ACCOUNT OWNER   9/22/20
4010      Candy U - 4010           130 Center Court                             Bloomington       MN       55425       3579   ITS                  $0.00
4011      Natick                   1245 Worcestor St, Space 3003                Natick            MA       01760       4592   ITS                  $0.00
4012      Fashion Show             3200 Las Vegas Blvd, Space 2030              Las Vegas         NV       89109       4602   ITS                  $0.00
4013      Oak Brook                100 Oakbrook Center, Space 72                Oak Brook         IL       60523       4589   ITS                  $0.00
4014      Kenwood - Cincinnati     7875 Montgomery Rd, Space 78                 Cincinnati        OH       45236       4628   ITS                  $0.00
4015      Lenox                    3393 Peachtree Rd NE, Suite 4007A            Atlanta           GA       30326       4631   ITS                  $0.00
4016      Roosevelt Field          630 Old Country Rd, Suite 1074               Garden City       NY       11530       4644   ITS                  $0.00
4017      Houston Galleria         5085 Westheimer Rd, Space A3471              Houston           TX       77056       4657   ITS                  $0.00
4018      Woodfield                5 Woodfield Mall, Space J122                 Schaumburg        IL       60173       4660   ITS                  $0.00
4019      Aventura                 19575 Biscayne Blvd, Space 1313              Aventura          FL       33180       3542   ITS                  $0.00
4020      La Cantera               15900 La Cantera Pkwy                        San Antonio       TX       78256       4615   ITS                  $0.00
9100      TEST                                                                                                                ITS                  $0.00
CLOSE     Fort Hood - 2019         Bldg 4250 Clear Creek Road                   Fort Hood         TX       76544       8319   ITS                  $0.00
                                     Case 20-20259-RAM              Doc 11    Filed 09/23/20     Page 29 of 29



                Customer                                                                                               Balance
JPM Account #     Ref#     Store Name         Address                                          City        State Zip   a/o 9/22/20
    8816          1008     Deer Park          152 Arches Circle, Suite 407                     Deer Park     NY 11729 $        -
    8816          1011     Jersey Shore       1 Premium Outlets Boulevard, #810                Tinton Falls NJ O7753 $         -
    8816          1028     Upper West Side    1870 Broadway- Unit B                            New York     NY    10023 $      -
    8816          1034     Gurnee Mills       6170 West Grand Ave# 477                         Gurnee       IL    60031 $      -
    8816          1042     Station Park       930 W Forbush Place #B100                        Farmington   UT    84025 $      -
    8816          1045     Atlantic Station   264 19th Street NW, Building 2 Suite 2100-B A    Atlanta      GA    30363 $      -
    8816          1057     Madison            542 State Street                                 Madison      WI    53703 $      -
    8816          1072     Meridian           3693 E. Longwing Lane, Space #130                Meridian     ID    83646 $      -
    8816          1076     Denver Pavilions   500 16th Street, 184A                            Denver       CO    80202 $      -
    8816          1078     Colorado Mills     14500 W Colfax Ave, Space 436                    Lakewood     CO    80401 $      -
    8816          1090     Liberty Center     7125 Haskell Street                              Liberty Township
                                                                                                            OH    45069 $      -
    8816          1092     Destiny            1 Destiny USA Drive, J308                        Syracuse     NY    13290 $      -
    8816          1098     Domain             11621 Rock Rose Blvd, Ste 100                    Austin       TX    78758 $      -
    8816          1099     Palisades Center   4522 Palisades Center Dr                         West Nyack   NY    10994 $      -
    8816          1101     Easton             121 Easton Town Center                           Columbus     OH    43219 $      -
